         Case 1:18-mc-00167-ABJ Document 76 Filed 05/16/19 Page 1 of 3



                      UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA
____________________________________
                                     )
UNITED STATES OF AMERICA,           )
                                    )
            v.                      )
                                    )
PAUL J. MANAFORT, JR.,              )
                                    )
                  Defendant.        )
____________________________________)
                                    )
IN RE: PETITIONS FOR RELIEF         )
CONCERNING CONSENT ORDER OF )          Case No. 1:18-mc-00167-ABJ
FORFEITURE                          )
____________________________________)

  JOINT STATUS REPORT OF UNITED STATES, THE FEDERAL SAVINGS BANK,
        NATIONAL BANCORP HOLDINGS, AND CHRISTOPHER DOYLE

       The United States of America and Petitioners The Federal Savings Bank (TFSB),

National Bancorp Holdings (NBH), and Christopher Doyle, by and through their respective

counsel, respectfully submit this status report in accordance with the Court’s April 12, 2019,

Minute Order.

       Since the Government’s April 11, 2019, status report (Dkt. No. 65), counsel for the

United States and for Petitioners TFSB and NBH have continued discussions regarding

settlement, which remain ongoing and appear productive. As indicated previously, TFSB/NBH

have ordered more recent appraisals of the properties at issue to facilitate the

discussions. TFSB/NBH anticipate that the appraisals will be completed on or before May 24,

2019. The parties hope to make further progress in their discussions over the coming three

weeks and propose to submit a further status report on or before June 6, 2019.

       As noted in the April 11, 2019, Status Report, Petitioner Doyle claims an interest in one

of the properties that is the subject of negotiations between the United States and TFSB/NBH.

                                                  1
         Case 1:18-mc-00167-ABJ Document 76 Filed 05/16/19 Page 2 of 3



The United States and Petitioner Doyle have also continued their discussions. These

negotiations, while independent, may be affected by the negotiations between the United States

and TFSB/NBH. The appraisal ordered by TFSB/NBH may also better inform the discussions

between the United States and Petitioner Doyle. Accordingly, the United States and Petitioner

Doyle believe it would be appropriate for these parties to report back to the Court regarding their

discussions within the same time period by submitting a further status report on or before June 6,

2019.

        Counsel for the United States has conferred with counsel for Petitioners TFSB, NBH and

Doyle, who concur in this report and have authorized Government counsel to file it as a Joint

Status Report.

                                             Respectfully submitted,


                                             JESSIE K. LIU
                                             United States Attorney

                                      By:    _______________________
                                             Zia M. Faruqui, D.C. Bar 494990
                                             Assistant United States Attorney
                                             555 4th Street, N.W.
                                             Washington, D.C. 20530
                                              (202) 252-7117 (Faruqui)
                                             zia.faruqui@usdoj.gov


                                      By:    /s/ Daniel H. Claman
                                             Daniel H. Claman
                                             Money Laundering and
                                                 Asset Recovery Section
                                             Criminal Division
                                             U.S. Department of Justice
                                             1400 New York Avenue, N.W., Suite 10100
                                             Washington, D.C. 20530
                                             Telephone: (202) 514-1263

                                             Counsel for the United States of America

                                                 2
         Case 1:18-mc-00167-ABJ Document 76 Filed 05/16/19 Page 3 of 3



                                CERTIFICATE OF SERVICE

       I hereby certify that on May 16, 2019, I have provided notice of the forgoing through the

Court’s Electronic Filing System to such counsel of record or pro se litigants as have consented

to accept service through such means. I have also transmitted a copy of this filing via electronic

mail to the following, who do not appear to have registered for notice through the Court’s

Electronic Filing System or who have not filed an appearance in this matter:

William Clayton Batchelor, Esq.
1601 18th Street, NW Suite 2
Washington, D.C. 20009
wcb@wrightandbatchelor.com

Robert T. Holland, Esq.
BELKIN BURDEN WENIG & GOLDMAN LLP
270 Madison Avenue
New York, New York 10106
RHolland@BBWG.COM
(Attorneys for Claimant the Residential Board of Trump Tower Condominium)

Gayle Pollack, Esq.
MORRISON COHEN LLP
909 Third Avenue
New York, New York 10022
gpollack@morrisoncohen.com
(Attorney for 29 Howard Street Condominium)
                                                     /s/ Daniel H. Claman
                                                     Daniel H. Claman
                                                     Money Laundering and
                                                        Asset Recovery Section




                                                 3
